DeCARLO, Judge.
.This is an appeal by the City of Birmingham, a Municipal Corporation, after an acquittal before a petit jury in the Jefferson Circuit Court on charges of affray and carrying a concealed weapon.
On appeal, the City of Birmingham has argued that it has a right of appeal after the jury’s acquittal of the defendant. This issue was decided by this court, adversely to the City of Birmingham, in an opinion written by Judge Bookout in City of Birmingham v. Michael Addison, 406 So.2d 449 (Ala.Cr.App.1981).
On authority of City of Birmingham v. Michael Addison, supra, this appeal is dismissed.
APPEAL DISMISSED.
All the Judges concur.